DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 & 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leipold et al. (US PGPub 20170257078) in view of Kim et al. (US PGPub 20120112850) and Yatsenko (US PGPub 20170093374) with evidence provided by the teaching reference of Wagner et al. (US PGpub 20200021274), all references of record.
As per claim 1:
Leipold et al. discloses in Figs. 1 & 2:
A multiplexer (RF filter structure) comprising: 
a common terminal (common node CANT); 
a first terminal (port TR1); 
a second terminal (port TR2); 
a third terminal (port TR3); 
a first matching circuit (matching network 32, shown in Fig. 2, as an exemplary filter path (RFFP), for RF filter path RFFP1) having a first end connected to the common terminal; 
a first filter (resonators 26 & 28 & notch network 36, shown as part of the exemplary RFFP of Fig. 2) that has a first end connected to a second end of the first matching circuit and a second end connected to the first terminal and that has a first pass band (passbands are isolated, [0039], such that they must fall in a low, mid, and high order); 
a second matching circuit (matching network 32, shown in Fig. 2, as an exemplary filter path (RFFP), for RF filter path RFFP2) having a first end connected to the common terminal; 
a second filter (resonators 26 & 28 & notch network 36, shown as part of the exemplary RFFP of Fig. 2 for RFFP2) that has a first end connected to a second end of the second matching circuit and a second end connected to the second terminal and that has a second pass band (84A(1)) a low pass end of which is higher than a high pass end of the first pass band (passbands are isolated, [0039]); 
and a third filter (resonators 26 & 28 & notch network 36, shown as part of the exemplary RFFP of Fig. 2 for RFFP3) that has a first end connected to the common terminal (through third matching circuit 106) and a second end connected to the third terminal and that has a third pass band (88A(1) a low pass end of which is higher than a high pass end of the second pass band (passbands are isolated, [0039]), and
wherein a first number of matching circuits (first and second matching circuits - 2) is less than a second number of filters (first, second, and third filters - 3).
	Leipold et al. further discloses the use of different matching components in each filter path (inductor 54 for RFFP1, capacitor 72A for RFFP2, and capacitor 72B for RFFP3).
Leipold et al. does not disclose:
the first matching circuit includes a first inductor connected on a first signal path connecting the first end of the first matching circuit to the second end thereof, the first inductor is not connected between the first signal path and ground, 
32the second matching circuit includes a second inductor connected between a second signal path connecting the first end of the second matching circuit to the second end thereof and the ground, and
wherein a width of the third pass band is wider than a width of the first pass band and a width of the second pass band.
	Kim et al. discloses in Figs. 3A-B, 5A, & 8A:
Known matching circuits in the art comprising a pi and a T configuration that are used for RF matching (paras [0055-0056]), that may be used separately or in combination (para [0060]) and in conjunction with a multiplexer (para [0101]).
	Yatsenko et al. discloses in Figs. 1-2:
A known multiplexer (MUX 2) comprising low, middle, and high band filters (LC filters 3, 4, & 5) wherein the passbands of the filters are configured to have bandwidths such that a third, highest bandwidth, with a lowpass end higher than the high pass ends of the other passbands, is wider than the other passbands ([007] notes the third and second passband being higher than the first in block 14 of Fig. 2A, with Fig. 2A showing that the third passband extends further to at least 3.0 GHz) to accommodate specific frequency bands, and the high band filter providing support for high FDD bands ([0002])
	Wagner teaches:
Cellular radio high bands are expected to extend into the 3-6 GHz range w/ very large bandwidths ([0004])
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the pi configuration matching circuit of Kim et al. (Fig. 3A) for the matching network of RFFP1 as an art-recognized alternative matching circuit able to provide the same function, as disclosed by Kim et al.
	It would be further obvious to use the T configuration matching circuit of Kim et al. (Fig. 3B) for the matching network of RFFP2 as an art-recognized alternative matching circuit able to provide the same function, as disclosed by Kim et al., and as it is well-understood in the art that different filters with different frequency bands may require different matching components as illustrated in Leipold Figs. 7 & 9, wherein RFFP2 and RFFP3 feature capacitive elements 72A & 72B, and RFFP1 only features inductor 54 in the position of matching network 32 of RFFP1.
	It would be further obvious to design the filter of the third band such that a width of the third pass band is wider than a width of the first pass band and a width of the second pass band as a design parameter that provides the benefit of passing high frequency bands, as taught by Yatsenko ([0002]), wherein the high bandwidths require large bandwidths for FDD or TDD operation in cellular radios, as evinced by Wagner.

As per claim 2:
	Leipold et al. discloses that the first filter and the second filter are acoustic wave filters ([0004], with Figs. 3B, 4B-C, and 5 demonstrating the incorporation of acoustic wave resonators into the filters of Leipold et al.)
	In the alternative, Leipold discloses that the second filter is an acoustic wave filter, as seen in Figs. 7 & 9, but does not disclose that the first filter is an acoustic wave filter.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the first filter of Leipold et al. to be an acoustic wave filter to provide the benefit of increasing a Q factor of the resonant circuits and increasing a roll-off from one edge of the passband, as taught by Leipold et al. ([0045]).

As per claim 3:
Leipold et al. does not disclose that a width of the third pass band is wider than a sum of a width of the first pass band and a width of the second pass band.
	Yatsenko et al. discloses in Figs. 1-2:
A known multiplexer (MUX 2) comprising low, middle, and high band filters (LC filters 3, 4, & 5) wherein the passbands of the filters are configured to have bandwidths such that a third, highest bandwidth, with a lowpass end higher than the high pass ends of the other passbands, is wider than the other passbands ([007] notes the third and second passband being higher than the first in block 14 of Fig. 2A, with Fig. 2A showing that the third passband extends further to at least 3.0 GHz) to accommodate specific frequency bands, and the high band filter providing support for high FDD bands ([0002])
Wagner teaches:
Cellular radio high bands are expected to extend into the 3-6 GHz range w/ very large bandwidths ([0004])
At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the band width of the third pass band wider than a sum of a width of the first pass band and a width of the second pass band, as band width is a design parameter that is well known in the art to be adjusted to provide the benefit of accommodating different frequency bands of varying widths or different communication standards, as taught by Yatsenko ([0002]), and further to accommodate further high band frequencies in the 3-6 GHz range requiring wide bandwidths, as evinced by Wagner.

As per claim 4:
	Leipold et al. does not disclose that an inductance value of the first inductor is lower than an inductance value of the second inductor.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for an inductance value of the first inductor is lower than an inductance value of the second inductor as one of a limited number of options (lower, greater, or equal to), and as the inductance of a matching circuit is a design parameter based on the impedance of the components that require impedance matching, as is well understood in the art.

As per claim 5:
	Leipold et al. does not disclose that the first matching circuit further includes a first capacitor connected between the first signal path and the ground.
	Kim et al. discloses in Figs. 3A-B, 5A, & 8A:
Known matching circuits in the art comprising a pi and a T configuration that are used for RF matching (paras [0055-0056]), that may be used separately or in combination (para [0060]) and in conjunction with a multiplexer (para [0101]).
As a consequence of the combination of claim 1, the first matching circuit further includes a first capacitor connected between the first signal path and the ground (the first matching circuit having a pi configuration with a series inductor and two shunt capacitors).

As per claim 6:
Leipold et al. does not disclose that the first matching circuit further includes a second 33capacitor connected between the first signal path and the ground, wherein the first capacitor is connected between the first end of the first matching circuit and a first end of the first inductor, and the second capacitor is connected between the second end of the first matching circuit and a second end of the first inductor.
Kim et al. discloses in Figs. 3A-B, 5A, & 8A:
Known matching circuits in the art comprising a pi and a T configuration that are used for RF matching (paras [0055-0056]), that may be used separately or in combination (para [0060]) and in conjunction with a multiplexer (para [0101]).
As a consequence of the combination of claim 1, the first matching circuit further includes the first matching circuit further includes a second 33capacitor connected between the first signal path and the ground, wherein the first capacitor is connected between the first end of the first matching circuit and a first end of the first inductor, and the second capacitor is connected between the second end of the first matching circuit and a second end of the first inductor (the first matching circuit having a pi configuration with a series inductor and two shunt capacitors).

As per claim 7:
Leipold et al. does not disclose that the second matching circuit further includes a third capacitor connected to the second signal path.
Kim et al. discloses in Figs. 3A-B, 5A, & 8A:
Known matching circuits in the art comprising a pi and a T configuration that are used for RF matching (paras [0055-0056]), that may be used separately or in combination (para [0060]) and in conjunction with a multiplexer (para [0101]).
As a consequence of the combination of claim 1, the second matching circuit further includes a third capacitor connected to the second signal path (the second matching circuit having a T configuration with a shunt inductor and two series capacitors).

As per claim 8:
Leipold et al. does not disclose that the second matching circuit further includes a fourth capacitor connected to the second signal path, wherein the third capacitor is connected between the first end of the second matching circuit and the second inductor, and the fourth capacitor is connected between the second end of the second matching circuit and the second inductor.
Kim et al. discloses in Figs. 3A-B, 5A, & 8A:
Known matching circuits in the art comprising a pi and a T configuration that are used for RF matching (paras [0055-0056]), that may be used separately or in combination (para [0060]) and in conjunction with a multiplexer (para [0101]).
As a consequence of the combination of claim 1, the second matching circuit further includes a fourth capacitor connected to the second signal path, wherein the third capacitor is connected between the first end of the second matching circuit and the second inductor, and the fourth capacitor is connected between the second end of the second matching circuit and the second inductor (the second matching circuit having a T configuration with a shunt inductor and two series capacitors).

As per claim 9:
Leipold discloses in Fig. 2 and related Figs. 3B & 4B:
the first filter includes at least one series arm resonator (notch network NWB comprising acoustic wave resonator AN1, wherein RFFP1 may comprise Fig. 4B for the notch network 36, para [0046]) provided on a third signal path connecting the first end of the first filter and the second end thereof, and at least one parallel arm resonator (acoustic wave resonator AR1 of resonator RB of Fig. 3B, which may be provided in RF filter path RFFP1 as resonator 26, para [0040]) provided on a path connecting the third signal path to the ground, and 34wherein the resonator closest to the first end of the first filter is any parallel arm resonator in the at least one parallel arm resonator (as seen in Fig. 2).

As per claim 15:
	Leipold et al. discloses in related Fig. 1:
A multiplexer (RF filter structure 12) included as part of a communications apparatus (RF front end circuitry 10).
Kim et al. discloses in Figs. 3A-B, 5A, & 8A:
Known matching circuits in the art comprising a pi and a T configuration that are used for RF matching (paras [0055-0056]), that may be used separately or in combination (para [0060]) and in conjunction with a multiplexer (para [0101]).

As a consequence of the combination of claim 1, the multiplexer is included as part of a communications apparatus.

As per claim 16:
	Leipold et al. discloses in related Fig. 7:
the third filter (RF filter path RFFP 3) includes a third inductor (42A(26B)(1)) and a fifth capacitor (72B(1)).
	As a consequence of the combination of claim 1, the third filter includes a third inductor and a fifth capacitor.

As per claim 17:
	Leipold et al. discloses in related Fig. 7:
the third inductor is connected between a fourth 37signal path connecting the common terminal and the third terminal and ground (as seen in Fig. 7).
	As a consequence of the combination of claim 1, the third inductor is connected between a fourth 37signal path connecting the common terminal and the third terminal and ground.

As per claim 18:
	Leipold et al. discloses in related Fig. 7:
the fifth capacitor is connected between the common terminal and the third inductor (as seen in in Fig. 7).
	As a consequence of the combination of claim 1, the fifth capacitor is connected between the common terminal and the third inductor.

As per claim 19:
	Leipold et al. discloses in related Fig. 7:
the third filter further includes a sixth capacitor (74B(1)) connected between the third terminal and the third inductor.
	As a consequence of the combination of claim 1, the third filter further includes a sixth capacitor connected between the third terminal and the third inductor.

As per claim 20:
	Leipold et al. discloses in related Fig. 7:
the third filter further includes a seventh capacitor (44A(28B)(1)) connected between the third inductor and the ground G(28B)(1).
 As a consequence of the combination of claim 1, the third filter further includes a seventh capacitor connected between the third inductor and ground.

As per claim 21:
Leipold et al. does not disclose:
the second inductor is not connected on the second signal path.
Kim et al. discloses in Figs. 3A-B, 5A, & 8A:
Known matching circuits in the art comprising a pi and a T configuration that are used for RF matching (paras [0055-0056]), that may be used separately or in combination (para [0060]) and in conjunction with a multiplexer (para [0101]).
As a consequence of the combination of claim 1, the second inductor (inductor 370 from the T-configuration of Fig. 3B of Kim et al.) is not connected on the second signal path (being on a shunt path).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Leipold et al. (US PGPub 20170257078) in view of Kim et al. (US PGPub 20120112850) and Yatsenko (US PGPub 20170093374), as applied to claim 1 above, and further in view of Takeuchi et al. (US PGPub 20190123771), all references of record.
As per claim 10:
Leipold discloses in related Fig. 1:
The multiplexer (RF filter structure 12) discloses that each filter path (RFFP1-M) can accommodate both RF transmit signals and RF receive signals, with corresponding RF transmit chains and RF receive chains in RF transceiver circuitry 16 (para [0024-0028]), which are separate pathways included in the RF transceiver circuitry 16, with transmit and receive chains having separate bands (para [0029]).
	Leipold is silent re:
the multiplexer includes a plurality of first terminals, a plurality of second terminals, a plurality of first filters, and a plurality of second filters, wherein the second end of each of the plurality of first filters is connected to a corresponding first terminal, wherein the second end of each of the plurality of second filters is connected to a corresponding second terminal, wherein the first pass bands of the respective plurality of first filters are different first pass bands, wherein the second pass bands of the respective plurality of second filters are different second pass bands, and wherein a total number of the plurality of second filters is smaller than a total number of the plurality of first filters.
	Takeuchi et al. discloses in Fig. 25:
Duplexers (37) cascaded with a multiplexer circuit (High pass filter 31, band pass filter 32, and low pass filter 33) comprising circuitry including filters (transmit filter 35 and receive filter 36) and terminals (transmit terminals Tx and receive terminals Rx) for separate frequencies (para [0136-0139]).
	Takeuchi et al. discloses in Fig. 3:
A multiplexer may be configured such a total number of the plurality of first filters of a first passband is higher than the total number of the plurality of first second of a second pass band (low pass filter 22 separates signals in conjunction with high pass filter 24a, with the pass band of high pass filter 24a being divided into two cascaded filters with separate passbands, as shown in related Fig. 4).
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide further multiplexing circuitry comprising separate transmit and receive filters, and transmit and receive terminals for each transmit (TX1-M) and receive signal (RX1-M) of Leipold et al. as a well-known method in the art of separating transmit and receive filters in transceiver circuitry, as discussed in Leipold (para [0024-0028]) and demonstrated in Takeuchi et al., Fig. 25.
It would have been further obvious for a total number of the plurality of second filters to be smaller than a total number of the plurality of first filters, as the number of transmit and receive frequencies within a passband is a design parameter determined by the operating transmit and receive frequencies of a device, as is well-understood in the art, and whereas Takeuchi shows that asymmetric multiplexers are known in the art in Fig. 3.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Leipold et al. (US PGPub 20170257078) in view of Kim et al. (US PGPub 20120112850), and Yatsenko (US PGPub 20170093374) as applied to claim 1 above, and further in view of Ni et al. (US PGpub 20160380608), all references of record.
	The resultant combination discloses the multiplexer of claim 1, as rejected above.
As per claim 11:
	The resultant combination discloses in Leipold et al. Fig. 8:
the third pass band is a frequency band from about 1,710 MHz to about 2,690 MHz, which is a middle-high band in the LTE standard, or part of the frequency band from about 1,710 MHz to about 2,690 MHz.
	The resultant combination does not disclose:
the first pass band is a frequency band from about 1,427.9 MHz to about 1,510.9 MHz, which is a middle-low band in a Long Term Evolution (LTE) standard of a mobile phone, or part of the frequency band from about 1,427.9 MHz to about 1,510.9 MHz, wherein the second pass band is a frequency band used in 35Global Navigation Satellite System (GNSS) or part of the GNSS frequency band.
	Ni et al. discloses in Table 1:
LTE frequency bands (para [0067]) for communication, include bands such as B11 & B21, which feature transmit and receive frequencies from about 1,427.9 MHz to about 1,510.9 MHz.
	Ni et al. further discloses that devices can provide for GNSS connectivity in place of an additional band (para [0080]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the first pass band to be a frequency band from about 1,427.9 MHz to about 1,510.9 MHz, which is a middle-low band in a Long Term Evolution (LTE) standard of a mobile phone, or part of the frequency band from about 1,427.9 MHz to about 1,510.9 MHz, wherein the second pass band to be a frequency band used in 35Global Navigation Satellite System (GNSS) or part of the GNSS frequency band, as the selection of frequency bands is a design parameter based on the intended use of the RF communications device, that provides the benefit of being able to function as a phone (as per Leipold, para [0023]) using known cellular communication bands (LTE bands B11 & B21, Ni para [0067], table 1) and GPS connectivity (L1 band for the GPS, a well-known GNSS, is known in the art to be 1575 MHz), as is well understood in the art.
	
As per claim 12:
The resultant combination discloses in Leipold et al. Fig. 8:
the second pass band includes a part of a frequency band from about 1,710 MHz to about 2,200 MHz, which is a middle band in the LTE standard, and wherein the third pass band includes a frequency band from about 2,300 MHz to about 2,690 MHz, which is a high band in the LTE standard, or part of the frequency band from about 2,300 MHz to about 2,690 MHz.
The resultant combination does not disclose:
the first pass band includes a frequency band from about 1,427.9 MHz to about 1,510.9 MHz, which is a middle-low band in a Long Term Evolution (LTE) standard of a mobile phone, or part of the frequency band from about 1,427.9 MHz to about 1,510.9 MHz.
	Ni et al. discloses in Table 1:
LTE frequency bands (para [0067]) for communication, include bands such as B11 & B21, which feature transmit and receive frequencies from about 1,427.9 MHz to about 1,510.9 MHz.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the first pass band to include a frequency band from about 1,427.9 MHz to about 1,510.9 MHz, which is a middle-low band in a Long Term Evolution (LTE) standard of a mobile phone, or part of the frequency band from about 1,427.9 MHz to about 1,510.9 MHz as the selection of frequency bands is a design parameter based on the intended use of the RF communications device, that provides the benefit of being able to function as a phone (as per Leipold, para [0023]) using known cellular communication bands (LTE bands B11 & B21, Ni para [0067], table 1), as is well understood in the art.

As per claim 13:
	The resultant combination does not disclose:
the first pass band includes a frequency band from about 1,710 MHz to about 2,200 MHz, which is a middle band in a Long Term Evolution (LTE) standard of a mobile phone, wherein the second pass band includes a frequency band of Band 30 or Band 40 in the LTE standard, and wherein the third pass band includes a frequency band of Band 7, Band 38, or Band 41 in the LTE standard.
	Ni et al. discloses in Table 1:
LTE frequency bands (para [0067]) for communication, include bands such as B1-4, B9-10, B33-37, & B39, which feature transmit and receive frequencies from about 1,710 MHz to about 2,200 MHz; B30 & B40, which feature transmit and receive frequencies from about 2,300 MHz to about 2,400 MHz; and B7, B38, & B41 which feature transmit and receive frequencies from about 2,500 MHz to about 2,700 MHz.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the first pass band to include a frequency band from about 1,710 MHz to about 2,200 MHz, which to be a middle band in a Long Term Evolution (LTE) standard of a mobile phone, wherein the second pass band includes a frequency band of Band 30 or Band 40 in the LTE standard, and wherein the third pass band includes a frequency band of Band 7, Band 38, or Band 41 in the LTE standard, as the selection of frequency bands is a design parameter based on the intended use of the RF communications device, that provides the benefit of being able to function as a phone (as per Leipold, para [0023]) using known cellular communication bands (LTE bands B1-4, B7, B9-10, B30, & B33-41, Ni para [0067], table 1), as is well understood in the art.

As per claim 14:
	The resultant combination discloses in Leipold et al. Fig. 8:
the second pass band includes a part of a frequency band from about 1,710 MHz to about 2,200 MHz, which is a middle band in the LTE standard, or part of the frequency band from about 1,710 MHz to about 2,200 MHz, and wherein the third pass band includes a frequency band from about 2,300 MHz to about 2,690 MHz, which is a high band in the LTE standard.
	The resultant combination does not disclose:
the first pass band is a frequency band used in Global Navigation Satellite System (GNSS) or part of the GNSS frequency band and the third pass band includes a frequency band used in a radio network conforming to a 2.4 GHz Wi-Fi® standard.
	Ni et al. further discloses that devices can provide for GNSS connectivity or Wi-Fi activity in place of an additional band (para [0080]).
At the time of filing, it would have been obvious to one of ordinary skill in the art for the first pass band to include a frequency band used in Global Navigation Satellite System (GNSS) or part of the GNSS frequency band and the third pass band to include a frequency band used in a radio network conforming to a 2.4 GHz Wi-Fi® standard as the selection of frequency bands is a design parameter based on the intended use of the RF communications device, that provides the benefit of being able to function as a phone (as per Leipold, para [0023]) using known cellular communication bands (LTE bands B11 & B21, Ni para [0067], table 1) and GPS and Wi-fi connectivity (L1 band for the GPS, a well-known GNSS, is known in the art to be 1575 MHz, and 2.4 GHz Wi-fi being within the 2300 MHz-2690 MHz band), as is well understood in the art.

In an alternative interpretation of the amended claim limitation that better matches the proposal of the interview of 08/22/2022:

Claim 1-9 & 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leipold et al. (US PGPub 20170257078) in view of Kim et al. (US PGPub 20120112850), Yatsenko (US PGPub 20170093374) and Kenmochi et al. (US PGPub 20100091752) with evidence provided by the teaching reference of Wagner et al. (US PGpub 20200021274), all references of record.
Claims 1-9 & 15-21 are rejected in the same manner as the rejection above with the exception that Leipold does not disclose the limitation “wherein the number of matching circuits between the filters and the common terminal is less than the number of filters.”
Kenmochi et al. discloses in Fig. 5 an alternative configuration to a triplexer featuring a matching circuit for each filter (Fig. 8), wherein a matching circuit (phase adjustment circuits Y1, Y2, [0130]) is provided for the two filters with the lowest passbands (band-pass filter units bpf1 & bpf2, [0125]), but is not provided for the third filter with the highest passband.
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the configuration of Kenmochi et al. with the previous combination of claim 1, as an art-recognized alternative/equivalent configuration for a triplexer that provides the benefit of a reduction in parts (through the removal of a first matching circuit), as is well-understood in the art, and also reduces insertion loss and improves bandwidth, as taught by Kenmochi et al. ([0139])

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Leipold et al. (US PGPub 20170257078) in view of Kim et al. (US PGPub 20120112850) Yatsenko (US PGPub 20170093374), and Kenmochi et al. (US PGPub 20100091752), as applied to claim 1 above, and further in view of Takeuchi et al. (US PGPub 20190123771), all references of record.
Claim 10 is rejected in the same manner as per above, with the further modification of the resultant combination of claim 1 with Kenmochi as per above.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Leipold et al. (US PGPub 20170257078) in view of Kim et al. (US PGPub 20120112850) Yatsenko (US PGPub 20170093374), and Kenmochi et al. (US PGPub 20100091752) as applied to claim 1 above, and further in view of Ni et al. (US PGpub 20160380608), all references of record.
Claims 11-14 are rejected in the same manner as per above, with the further modification of the resultant combination of claim 1 with Kenmochi as per above.

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive.
In applicant’s arguments, the applicant argues that “wherein a first number of matching circuits is less than a second number of filters” was agreed upon in the interview of 08/22/2022 to overcome the rejection of the prior art. The examiner respectfully disagrees. As per the interview agenda, the subject matter agreed upon to overcome the rejection of the prior art was that matching circuits were to be provided for the first and second filters, but not for the third filter. The language the applicant has selected does not fully reflect this subject matter. The amendment cites “a first number of matching circuits,” and “a second number of filters.” The use of the indefinite article “a” for each number does not require the number to include all matching circuits of the multiplexer, nor does it require the numbers to be determined by the matching circuits or the filters of the multiplexer. The resultant limitation is extremely broad. The examiner is using an interpretation where the number of matching circuits and the number of filters is restricted to the multiplexer to better match the application’s disclosure, but due to the use of the indefinite article, the matching circuit number may be fairly interpreted to be a subset of the full set of matching circuits of the multiplexer.
To expedite prosecution, the examiner has provided a further rejection wherein the claim limitation “wherein a first number of matching circuits is less than a second number of filters” is interpreted to be “wherein the number of matching circuits between the filters and the common terminal is less than the number of filters.”
The rejections of claims 1-20 are sustained.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samuel S Outten/           Primary Examiner, Art Unit 2843